Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-16-00806-CR

                                    Roger SALDANA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the 81st Judicial District Court, Frio County, Texas
                            Trial Court No. 15-08-00031-CRF
                        Honorable Russell Wilson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgments of
conviction are AFFIRMED.

       SIGNED August 8, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice